Appeal from a judgment of the County Court, Suffolk County, rendered February 24, 1967, convicting defendant of murder in the second degree and possession of a weapon, upon a jury verdict, and imposing sentence. Case remitted to the trial court for the purpose of holding a hearing to determine defendant’s current sanity. In the event that defendant is sane and capable of understanding the proceedings, a further hearing should be held to determine his sanity at the time of trial and at the time of sentencing. In the interim, the determination of the appeal in this court will be held in abeyance. In our opinion, defendant’s commitment to Dannemora State Hospital six weeks after sentencing raises a question as to his sanity not only at the time of sentencing but also at the time of the trial 10 weeks prior to the commitment (People v. Bangert, 22 N Y 2d 799; People v. Haynes, 30 A D 2d 705; People v. Blando, 29 A D 2d 689; People v. Moore, 21 A D 2d 860). The hearing mandated herein should be held before a Judge other than the one who presided at the trial and with due regard for defendant’s full constitutional rights (People v. Hudson, 19 N Y 2d 137; People v. Jenkins, 29 A D 2d 681). Defendant’s several other contentions have been examined and found to be without merit. Beldock, P. J., Christ, Brennan, Rabin and Martuscello, JJ., concur.